Title: To John Adams from Anonymous, December 1798
From: Anonymous
To: Adams, John



Sir
ca. December 1798

It can not have escaped your observation that the Secretary of State has qualities that may be the means of involving this nation in war. He is irascible and resentful. His correspondence is in a Style not conciliating but insulting. His published instructions to Pinkney were not as from a civilised nation, suaviter in modo, they were of the most caustic quality. With the Spanish minister he is hardly less rude, while in his correspondence with the Br: Minister he fawningly signs his name in answer to unsigned Cards. There are People of no party, only desirous of Peace, who fear and believe that he will blunder or luster us into War. When that Event happens people will too late wish that he had remained the Post Office. The writer of this, who hourly hears better observations on the subject mentioned, sincerely wishes that you may escape the painful sensations that must arise from War.
